Order, Supreme Court, New York County (Lucindo Suarez, J.), entered January 5, 2006, which, to the *282extent appealed from as limited by the briefs, approved and judicially settled petitioner’s amended final accounting, paid her commissions of $6,904.93 for 2003-2005, paid her attorney $1,200 for legal services, paid a former guardian ad litem in a prior matrimonial action the sum of $1,877.43, ordered the balance of the account transferred to Cangro before petitioner’s discharge, restrained Cangro from commencing legal action against petitioner anywhere, and sealed the record, unanimously reversed, on the law, without costs, the order vacated, and the matter remanded for appointment of a guardian ad litem and a new hearing.
Cangro’s objection to petitioner’s proposed final accounting and application for discharge on allegations of various improprieties presented a conflict of interest that should have resulted in the appointment of a guardian ad litem for the accounting (CPLR 1201). The sealing order is vacated for failure to comply with Mental Hygiene Law § 81.14 (b). Concur—Tom, J.P., Saxe, Sullivan, Gonzalez and Sweeny, JJ.